DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statements (IDS) have been filed since 27 June 2022, the date of the Applicant’s most recent response.
 
Status of the Claims
•    Claims 1, 7, and 14 are currently amended.
•    Claims 2 and 5 are original.
•    Claims 4, 6, 9-10, 12 and 13 are previously presented.
•    Claims 1-14 are presented for examination, of which 
•    Claims 1 and 8 are the only independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20010047326 Al from Broadbent et al. (hereinafter referred to as Broadbent), in view of U.S. PG Publication No. 20020194120 Al from Russell et al. (hereinafter referred to as Russell).

As per Claim 1, Broadbent discloses:
A digital lending platform with integrated product, pricing, and eligibility for gathering and processing loan-related data for originating and servicing loans, comprising:

one or more server hosts configured to support an application stack of the digital lending platform; (see at least Broadbent, Fig. 1, Items 106, 110, 112, 113 and 114, Fig. 31, Fig. 34, ¶ [0116]).

one or more processors communicatively coupled to the one or more server hosts; (see at least Broadbent, Fig. 31, ¶¶ [0279] and [0292]).

a memory communicatively coupled to the one or more processors, the memory comprising, the application stack, and the application stack comprising: (see at least Broadbent, Fig. 2, Items 209 and 211, ¶¶ [0117] and [0202]).	

a loan-product database configured to facilitate the loan-related data for each loan product of a number of loan products offered through the digital lending platform; (see at least Broadbent, Fig. 31, Items 3105 and 3121, ¶¶ [0051], [0061], [0118], [0119] and [0136]).

a pricing algorithm configured to determine a price for each loan product of the number of loan products; (see at least Broadbent, Fig. 32, Item 3200, ¶¶ [0087], [0123] and [0127]).

a task manager configured to monitor one or more running processes of the application stack, each of the monitored running processes is assigned at least one or more process identifiers and one or more group identifiers, wherein the task manager is configured to: (see at least Broadbent, Fig. 4B, Fig. 4C, Fig. 4D, Fig. 5, Fig. 35, ¶¶ [0050] and [0054]).

(i)	schedule priorities for each of the monitored running processes, (see at least Broadbent, Fig. 4B, Item 437, Fig. 4C, Items 461 and 462, Fig. 5, Fig. 36, ¶¶ [0055] and [0085]).

(ii)	auto-disposition financial and personal data for potential consumers in correlation to each of the monitored running processes; (see at least Broadbent, Fig. 4B, ¶ [0116]).

a third-party integration module configured to support the originating and the servicing loans of the application stack of the digital lending platform, the third-party integration module including one or more application programming interfaces ("APIs") configured to transfer the loan- related data between the unsecured loan-lending system, the secured loan-lending system, and one or more third parties, wherein the APIs of the third party integration module are then configured to receive third-party loan-related verification data from at least one or more of a fraud-detecting provider APL a credit bureau APL and an employment-verification provider APL (see at least Broadbent, ¶¶ [0050], [0059], [0063], [0065] and [0068]).

wherein the third-party integration module includes a loan-product generator configured to generate one or more different loan products in response to at least one or more of the performed risk assessments, the transferred loan-related data, the received third- party loan-related verification data, and the automatically extracted data points; (see at least Broadbent, ¶¶ [0050], [0051], [0120] and [0122]).

a plurality of rules implementing one or more configurations with respect to one of a borrower interface and a lender interface; (see at least Broadbent, ¶¶ [0051], [0054], [0180] and [0293]).

Broadbent discloses combining a Loan Application System with an automated Compliance Engine used for generating and monitoring a set of required procedures involved in moving and tracking a mortgage loan through one or more of the steps of ' originate', ' approve', 'close', 'fund', and 'ship ‘. The automated compliance engine itself is a system and method for automatically generating a set of required tasks for use in managing the mortgage loan process, including tasks required by applicably federal or state law, (see Broadbent ABSTRACT).  However, Broadbent does not specifically disclose the aspects of an automated quality-assurance system.  In the same field of endeavor, with regard to decisioning processes, Russell teaches; 

an eligibility rules engine including eligibility rules for each loan product of the number of loan products, wherein the eligibility rules engine comprises; 

a first decisioning rules engine configured to implement first decisioning rules for an unsecured loan-lending system; (see at least Russell, ¶¶ [0041], [0049], [0052] and [0067]).

a second decisioning rules engine configured to implement second decisioning rules for a secured loan-lending system; (see at least Russell, ¶¶ [0064] and [0071]).

an automated quality-assurance system configured to perform one or more risk assessments that are performed and generated in response to the transferred loan-related data, wherein the automated quality-assurance system is configured to: (i) automatically extract one or more data points from the transferred loan-related data, and (ii) facilitate the one or more third parties in performing at least one or more of a fraud-check, a credit-check, and an employment verification; (see at least Russell, ¶ [0069]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Broadbent to incorporate the teachings of Russell which provides the more detailed features of both voice activated ordering as well as the electronic payment; (see at least Russell, ABSTRACT " financial services products in connection with which the invention can be implemented, the invention can provide enhance borrower and lender options within a consumer mortgage shopping, application, and initiation transaction, though the range of financial service products (which can include multiple disparate or complementary products within an ongoing account or portfolio) that can be integrated in the invention is not limited to mortgage or credit-related products”).

NOTE:  Claim 8 is substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Broadbent discloses;

wherein the pricing algorithm is configured to determine the price for each loan product of the number of loan products in accordance with loan parameters including loan risk, lock term for a locked rate, and interest rate; (see at least Broadbent, Fig. 32, Item 3200, ¶¶ [0087], [0123] and [0127]).

NOTE:  Claim 9 is substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Broadbent teaches;
  
wherein the eligibility rules include a plurality of first rules associated with at least one or more of minimum credit scores, maximum loan amounts, maximum loan-to-value ratios for loan amounts to assets, and a combination thereof, wherein the eligibility rules comprise a plurality of configuration rules associated with a plurality of user interface configurations in conjunction with the APIs of the third- party integration module of the digital lending platform, and wherein the plurality of user interface configurations comprises: a first user interface configuration for one or more different types of loan products, a second user interface configuration for loan products in one or more different states, and a third user interface configuration for loan products selected by one or more different consumers; (see at least Broadbent, ¶¶ [0123], [0178] and [0238]).

NOTE:  Claim 10 is substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Broadbent teaches;
 
wherein the eligibility rules include a plurality of second rules associated with loan-level price adjustments, and wherein the plurality of configuration rules comprises: a first set of configuration rules configured to implement the first user interface configuration, a second set of configuration rules configured to implement the second user interface configuration, and a third set of configuration rules configured to implement the third user interface configuration; (see at least Broadbent, ¶¶ [0082], [0085], [0139], [0174] and [0185]).
	
NOTE:  Claim 11 is substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Broadbent teaches;
 
wherein the digital lending platform is configured to access the loan-product database, execute the pricing algorithm, and run the eligibility rules engine a number of times for each potential borrower of a number of borrowers depending upon loan-application changes; (see at least Broadbent, Fig. 4A, Items 409 and 415, Fig. 9, Fig. 32, Item 3207, ¶¶ [0055], [0075] and [0076]).

NOTE:  Claim 12 is substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Broadbent teaches;

an administration portal of the application stack provided as a graphical user interface ("GUI") configured for display on a screen of a lender representative's display; (see at least Broadbent, Figures 11, 30 and 41).

wherein the administration portal is configured to display the price for each loan product of the number of loan products, enable any loan product of the number of loan products to be activated or deactivated, enable margins to be managed for each loan product of the number of loan products, or a combination thereof; (see at least Broadbent, Figure 12). 

wherein the administration portal is configured to display the plurality of user interface configurations of the digital lending platform; (see at least Broadbent, Figures 13-29).

NOTE:  Claim 13 is substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 7, Broadbent discloses;

wherein the one or more performed risk assessments of the automated quality-assurance system of the application stack including include at least one or more of an automated test-case derivation, an eligibility verification, a loan-level price-adjustment verification, a lock-policy verification, and a combination thereof; (see at least Broadbent, ¶¶ [0085], [0107], [0218] and [0274]).
 
a task manager of the application stack configured to monitor at least one or more running processes of the digital lending platform, wherein each of the monitored running processes is assigned at least one or more process identifiers and one or more group identifiers, wherein the task manager is configured to schedule priorities for the one or more running processes, and wherein the task manager is configured to auto disposition financial/personal data for potential consumers in correlation to the monitored running processes; (see at least Broadbent, Fig. 4B, Fig. 4C, Fig. 4D, Fig. 5, Fig. 35 , ¶¶ [0050] and [0054]).

NOTE:  Claim 14 is substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

Response to Arguments

Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments are directed to newly added claim language which is addressed in the above revised rejection.  The Applicant’s added claim language has been cited by the Examiner in both the Broadbent and Russell references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palumbo et al., (US 8,666,879 B1) discloses a method for managing best efforts forward commitments for loans to be sold by a lender, where each loan has loan level data and the best efforts forward commitments have commitment data includes determining a price for the best efforts commitment based on at least the loan level data and tracking the loan level data for each loan. Upon identifying a change to the loan level data, the loan level data and the commitment data including the price is updated based on the change. 
Poll et al., (US 20170186116 A1) discloses a web browser-based information management system that helps ensure compliance with the Dodd-Frank Act, CFPB regulations and land title industry best practices by systematically monitoring, measuring and reporting the entire post-closing process related to real estate purchase transactions involving the issuance of title insurance and automating the delivery of title insurance policies to insured purchasers of real estate, their title insurance agency, title insurance underwriter and mortgagee.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691